NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-5176

                               REYNAULT CHEVALIER,

                                                      Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                      Defendant-Appellee.


      Reynault Chevalier, of Sonyea, New York, pro se.

       Elizabeth A. Speck, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
her on the brief were Jeanne E. Davidson, Director, and Franklin E. White, Jr., Assistant
Director.

Appealed from: United States Court of Federal Claims

Judge Francis M. Allegra
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2008-5176

                                REYNAULT CHEVALIER,

                                                        Plaintiff-Appellant,

                                            v.

                                    UNITED STATES,

                                                        Defendant-Appellee.


Appeal from the United States Court of Federal Claims in 08-CV-511, Judge Francis M.
Allegra.

                            __________________________

                               DECIDED: June 2, 2009
                            __________________________

Before LINN, DYK, and PROST, Circuit Judges.

PER CURIAM.

       Plaintiff-Appellant Reynault Chevalier (“Chevalier”) appeals from the dismissal of

his suit in the United States Court of Federal Claims alleging that he was unlawfully

arrested and seeking at least $700,000 in damages. Chevalier v. United States, No. 08-

CV-511, slip op. at 2 (Ct. Fed. Cl. July 25, 2008). Because the Court of Federal Claims

did not have jurisdiction over Chevalier’s complaint, we affirm.

       Chevalier is an inmate in the New York state prison system. In 2007, he brought

the present action seeking compensation for his alleged arrest and imprisonment by

Secret Service officers in November, 2005. The Court of Federal Claims dismissed the

complaint sua sponte, concluding that it lacked subject matter jurisdiction over
Chevalier’s alleged injuries, which sounded in tort. Id. at 1. Chevalier appealed. We

have jurisdiction pursuant to 28 U.S.C. § 1295(a)(3). “We review the judgment of the

Court of Federal Claims to dismiss for lack of jurisdiction de novo.” Ontario Power

Generation, Inc. v. United States, 369 F.3d 1298, 1300 (Fed. Cir. 2004).

      “The Court of Federal Claims is a court of limited jurisdiction.” Southfork Sys.,

Inc. v. United States, 141 F.3d 1124, 1132 (Fed. Cir. 1998). “[T]o establish jurisdiction

under the Tucker Act for a suit for money damages, ‘a plaintiff must identify a separate

source of substantive law that creates the right to money damages,’ in other words, ‘that

source must be “money-mandating.”’” Ferreiro v. United States, 501 F.3d 1349, 1351-

52 (Fed. Cir. 2007) (quoting Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.

2005) (en banc in relevant part)). Liberally construed, Chevalier’s complaint implicates

two possible sources of substantive law: (1) 28 U.S.C. § 1495; and (2) the Takings

Clause. We address each in turn.

      First, Chevalier argues that the Court of Federal Claims erred by failing to take

into account “Court of Federal Claims, (CFC) Section §131.36: Miscellaneous Cases -

Damages for unjust conviction of offense against the United States & Imprisonment.”

Pet’r’s Aff. in Supp. of a Mot. to Proceed as a Poor Person Appeal at 1 (“Affidavit”). We

presume that Chevalier is quoting from a section of a treatise, because there is no

section 131.36 in any statute or regulation concerning the jurisdiction of the Court of

Federal Claims. We construe Chevalier’s brief as invoking the unjust conviction statute,

28 U.S.C. § 1495, which states:

      The United States Court of Federal Claims shall have jurisdiction to render
      judgment upon any claim for damages by any person unjustly convicted of
      an offense against the United States and imprisoned.




2008-5176                                  2
      The specific requirements for a claim of unjust conviction are set forth in 28

U.S.C. § 2513:

      (a)    Any person suing under section 1495 of this title must allege and
      prove that:

             (1)    His conviction has been reversed or set aside on the ground
             that he is not guilty of the offense of which he was convicted, or on
             new trial or rehearing he was found not guilty of such offense, as
             appears from the record or certificate of the court setting aside or
             reversing such conviction, or that he has been pardoned upon the
             stated ground of innocence and unjust conviction and

             (2)     He did not commit any of the acts charged or his acts,
             deeds, or omissions in connection with such charge constituted no
             offense against the United States, or any State, Territory or the
             District of Columbia, and he did not by misconduct or neglect cause
             or bring about his own prosecution.

      (b)    Proof of the requisite facts shall be by a certificate of the court or
      pardon wherein such facts are alleged to appear, and other evidence
      thereof shall not be received.

      (c)    No pardon or certified copy of a pardon shall be considered by the
      United States Court of Federal Claims unless it contains recitals that the
      pardon was granted after applicant had exhausted all recourse to the
      courts and that the time for any court to exercise its jurisdiction had
      expired.

      (d)   The Court may permit the plaintiff to prosecute such action in forma
      pauperis.

      (e)    The amount of damages awarded shall not exceed $100,000 for
      each 12-month period of incarceration for any plaintiff who was unjustly
      sentenced to death and $50,000 for each 12-month period of incarceration
      for any other plaintiff.

      As our predecessor court has held, “when [§§ 1495 and 2513] are read together

it becomes manifest that the sections confer jurisdiction on [the Court of Federal Claims]

only in cases where there has been conviction and in which the other conditions set out

in section 2513 are complied with.” Grayson v. United States, 141 Ct. Cl. 866, 869

(1958). Chevalier cannot satisfy the requirements of §§ 2513(a) and (b). Chevalier



2008-5176                                    3
admits that his “conviction has not been reversed in any respect” and that he does “not

have an officially documented conviction reversal at the present time.” Affidavit at 2.

Section 1495 therefore does not provide the Court of Federal Claims with jurisdiction

over Chevalier’s claims.

       Second, Chevalier appears to argue that the Secret Service confiscated certain

possessions in violation of his constitutional rights—presumably his rights pursuant to

the Takings Clause of the Fifth Amendment. “When property has been seized pursuant

to the criminal laws . . ., such deprivations are not ‘takings’ for which the owner is

entitled to compensation.” Acadia Tech., Inc. v. United States, 458 F.3d 1327, 1331

(Fed. Cir. 2006); see also Seay v. United States, 61 Fed. Cl. 32, 35 (2004) (“The reason

that these claims do not amount to a taking is because items properly seized by the

government under its police power are not seized for ‘public use’ within the meaning of

the Fifth Amendment.”).     Chevalier’s allegations concerning the allegedly wrongfully

confiscated items make clear that all of the items were seized in the course of the

criminal investigation into Chevalier’s conduct. He therefore has alleged no takings

claim over which the Court of Federal Claims has jurisdiction.

       The Court of Federal Claims therefore properly granted the government’s motion

to dismiss for lack of subject matter jurisdiction. We decline to address the remainder of

Chevalier’s arguments on appeal, because they each concern either the merits of his

underlying claim or the validity of his criminal conviction, rather than the jurisdiction of

the Court of Federal Claims. For the foregoing reasons, we affirm the judgment of the

Court of Federal Claims.




2008-5176                                    4